Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 1 of 24 PagelD #: 40

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JASON CAMACHO, ON BEHALF OF HIMSELF * ECECASE

AND ALL OTHER PERSONS SIMILARLY

SITUATED, No.: 2:19-cv-06508(SJF)(ARL)

Plaintiffs, FIRST AMENDED CLASS ACTION

v. COMPLAINT

FRANCESCA’S COLLECTIONS, INC., JURY TRIAL DEMANDED

Defendant.

INTRODUCTION

1. Plaintiffs, JASON CAMACHO, on behalf of himself and all others similarly
situated, (‘Plaintiff’) asserts the following claims against Defendant, FRANCESCA’S
COLLECTIONS, INC., as follows.

2. Plaintiff is a visually-impaired and legally blind person who requires
Braille, which is a tactile writing system, to read written material, including books, signs,
store gift cards, credit cards, etc. Plaintiff uses the terms “blind” or “visuaily-impaired” to
refer to all people with visual impairments who meet the legal definition of blindness in
that they have a visual acuity with correction of less than or equal to 20 x 200. Some blind
people who meet their definition have limited vision. Others have no vision.

3. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million
people in the United States are visually impaired, including 2.0 million who are blind, and
according to the American Foundation for the Blind’s 2015 report, approximately 400,000

visually impaired persons live in the State of New York.
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 2 of 24 PagelD #: 41

4, Plaintiff brings his civil rights action against FRANCESCA’S
COLLECTIONS, INC., (“Defendant” or “Francesca’s”), for its failure to sell store gift
cards' to consumers that contain writing in Braille and to be fully accessible to and
independently usable by Plaintiff and other blind or visually-impaired people. Defendant’s
denial of full and equal access to its store gift cards, and therefore denial of its products
and services offered thereby and in conjunction with its physical locations, is a violation
of Plaintiffs rights under the Americans with Disabilities Act (“ADA”).

5. Because Defendant’s store gift cards are not equally accessible to blind and
visually-impaired consumers, it violates the ADA. Plaintiff seeks a permanent injunction
to cause a change in Defendant’s corporate policies, practices, and procedures so that
Defendant’s store gift cards will become and remain accessible to blind and visually-
impaired consumers.

JURISDICTION AND VENUE

6. The Court has subject-matter jurisdiction over this action under 28 U.S.C.
§ 1331 and 42 U.S.C. § 12181, as Plaintiffs claims arise under Title III of the ADA, 42
U.S.C. § 12181, et seg., and 28 U.S.C. § 1332.

7. The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over
Plaintiff's New York State Human Rights Law, N.Y. Exec. Law Article 15, (““NYSHRL”)
and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 ef seq.,

(“NYCHRL”) claims.

 

| “Store Gift Card” - An electronic promise, plastic card, or other device that is (1) redeemable at a single
merchant or an affiliated group of merchants that share the same name, mark or logo; (ii) issued in a
specified amount, whether or not that amount may be increased in value or reloaded at the request of the
holder; (iii) purchased on a prepaid basis in exchange for payment; and (iv) honored upon presentation by
such single merchant or affiliated group of merchants for goods or services. 15 U.S.C. 1693I-1(a)(2)(C)

-2-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 3 of 24 PagelD #: 42

8. Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because
Defendant conducts and continues to conduct a substantial and significant amount of
business in this District, Defendant is subject to personal jurisdiction in this District, and a
substantial portion of the conduct complained of herein occurred in this District.

9, Defendant is subject to personal jurisdiction in this District. Defendant has
been and is committing the acts or omissions alleged herein in the Eastern District of New
York that caused injury, and violated rights the ADA prescribes to Plaintiff and to other
blind and other visually impaired-consumers. A substantial part of the acts and omissions
giving rise to Plaintiff's claims occurred in this District: Plaintiff has been denied the full
use and enjoyment of the facilities, goods, and services of Defendant’s physical locations
with respect to Defendant’s stores located in this District. These access barriers that
Plaintiff encountered have caused a denial of Plaintiff's full and equal access in the past,
and now deter Plaintiff on a regular basis from visiting Defendant’s brick-and mortar store
locations.

10. Defendant has not and does not sell Braille store gift cards to consumers
and, upon information and belief, does not presently have any plans to do so. Defendant
has sold store gift cards, presently sells store gift cards and, upon information and belief,
intends to continue selling store gift cards that do not contain Braille.

ll. On November 1, 2019, the Plaintiff contacted Defendant and inquired if
Defendant sold store gift cards containing Braille in order that he may purchase one and
was informed by Defendant’s employees that Defendant does not sell store gift cards

containing Braille.
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 4 of 24 PagelD #: 43

12. The Plaintiff could not locate Braille store gift cards offered by the
Defendant for sale to purchase the same because they are not offered by the Defendant.

13. The Plaintiff intends to immediately purchase at least one store gift card
from the Defendant as soon as the Defendant sells store gift cards containing Braille and
intends to use the gift card to purchase a gift for his girlfriend.

14. Defendant has failed to provide visually impaired patrons with the
particular level of services available to non-disabled patrons. Accordingly, Defendant has
violated the non-discrimination mandate of the ADA.

15. The Court is empowered to issue a declaratory judgment under 28 U.S.C.
§§2201 and 2202.

THE PARTIES

16. Plaintiff, at all relevant times, is a resident of Brooklyn, New York. Plaintiff
is a blind, visually-impaired handicapped person and a member of member of a protected
class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations
implementing the ADA set forth at 28 CFR §§ 36.101 et seg., the NYSHRL and NYCHRL.
Plaintiff is proficient in reading Braille.

17. Defendant, FRANCESCA’S COLLECTIONS, INC., is and was, at all
relevant times herein, registered to do business in New York and is a Texas Foreign
Business Corporation with its principal executive offices in Houston, Texas. Defendant
operates Francesca’s retail stores and advertises, markets, distributes, and/or sells apparel
and other merchandise in the City and State of New York and throughout the United States.
Defendant is doing business in the City and State of New York. Francesca’s operates

multiple retail store locations in the State of New York.
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 5 of 24 PagelD #: 44

18. Several of these retail stores are located in the Eastern District of New York.
These retail stores constitute places of public accommodation. Defendant’s retail stores
provide important goods and services to the public.

19. Plaintiff resides in Brooklyn, New York and a short distance from
Defendant’s retail store located at 152 Montague Street, Brooklyn, New York.

20. The Defendant’s store gift card is treated like cash in that it may be used to
make a purchase of goods and services at the Defendant’s retail locations or through the
Defendant’s website.

21. Defendant’s retail stores are places of public accommodation within the
definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s store gift cards are a
service, privilege, or advantage of Defendant’s retail stores.

22. The Plaintiff has been deterred from shopping at Defendant’s retail stores
due to the lack of Braille Gift Cards.

THE STORE GIFT CARD MARKET

 

23. According to industry surveys, sales of store gift cards was about $400
billion in 2019 and grows annually at 10%*. The survey also found that 65% of gift card
recipients spent 38% more than the face value of the card and 73.4% of adults purchased
at least 1 gift card for holiday shopping.’

The National Retail Federation, the largest retail trade association in the world,
states in an October, 2015 survey, “58.8% of shoppers said that they would like to receive

a gift card, making them the most requested gift nine years in a row.”* The survey also

 

a https://www.mageplaza.conyblog’gift-card-statistics html

3 id.
4https://nrf.com/media-center’press-releases/early-promos-great-deals-put-traditional-gift-card-buyers-gift-
wrapping, 11/17/15

-5-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 6 of 24 PagelD #: 45

pointed out that 24.7% buy a gift card because it is easier than traditional gifts and another
5.6% because they are easier to send.°

The main types of gift cards are Open-Loop which are issued under a major credit
card (i.e. MasterCard, Visa, AmEx) and are usually redeemable anywhere and Closed-
Loop gifts card are accepted only at a specified merchant or affiliated merchants.

Store gift cards substantially increase revenue for merchants because they foster
communication, brand loyalty, increase sales, consumers often spend more money than the
amount of the store gift cards and merchants also get to keep “breakage.” “Breakage” refers
to revenue gained as a result of unredeemed store gift cards. In this instance, the merchant
pockets the money paid for items without actually providing the item or service for which
the consumer initially paid. Annual breakage in the United States is many billions of
dollars.

Consumers are attracted to store gift cards because it is easier than choosing
a gift for someone, they allow the recipient to choose their own purchase privately, some
consumers use them for their own budgetary reasons and others utilize them as an
alternative to carrying around cash.

24. Quite surprisingly, upon information and belief, there is only one gift card
on the market that contains Braille and it is issued by Starbucks. The famous Lego
bricks are available in Braille (including instructions in Braille) as well as the popular card
game Uno by Mattel (including the packaging on the game). Braille is not new; Braille
books and publications have been available for more than 100 years, Some pharmacy

chains such as CVS have prescription labels available in Braille. The currency in many

 

3 id.
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 7 of 24 PagelD #: 46

countries, such as the U.K., also contain Braille in order for blind persons to be able to
distinguish the various denominations.

Many large chain stores, such as Walgreens, Target and CVS, sell multiple store
gift cards for their own stores as well as the store gift cards of other merchants. The
packaging of the store gift cards as well as the cards themselves do not contain Braille and
therefore a blind or vision-impaired consumer must rely upon the help of a sighted person
in purchasing the gift card and utilizing it. A very simple and mexpensive solution by the
addition of Braille with the name of the issuing merchant and the denomination on the gift
card and on the packaging would remedy this obstacle for blind persons and their
discrimination. The addition of Braille would restore the dignity to blind persons and also
help prevent fraud or errors to these vulnerable members of our society.

25. Store gift cards generally are the same size and texture as credit cards and
therefore are indistinguishable by a blind person from credit cards or other store gift cards.

STATEMENT OF FACTS
Defendant’s Barriers On Its Store Gift Cards

26. Defendant operates, manages, and markets its retail stores, sells store gift
cards to the public, and uses them as a form of communication. One or more of its retail
stores is located in Brooklyn, New York. Defendant’s retail stores constitute places of
public accommodation. Defendant’s retail stores provide important goods and services to
the public. Defendant’s business is the sale of apparel, clothing items, accessories, and
similar types of merchandise.

27. It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s store gift

aoe
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 8 of 24 PagelD #: 47

cards, and to therefore specifically deny the goods and services that are offered and
integrated with Defendant’s retail stores. Due to Defendant’s failure and refusal to remove
access barriers to its store gift cards, Plaintiff and visually-impaired persons have been and
are still being denied equal access to Defendant’s retail stores and the numerous goods,
services, and benefits offered to the public through the Defendant’s store gift cards.

28. Defendant offers its store Gift Cards to the public as a service for consumers
to pay for their purchases at Defendant’s retail stores.

Defendant Must Remove Barriers On Its Store Gift Cards

29. Due to the inaccessibility of Defendant’s store gift cards, blind and visually-
impaired customers such as Plaintiff, cannot fully and equally use or enjoy the facilities,
goods, and services Defendant offers to the public at its retail stores. The access barriers
Plaintiff encountered have caused a denial of Plaintiffs full and equal access in the past,
and now deter Plaintiff on a regular basis from purchasing, accessing, and utilizing the
store gift cards and, as a result, Defendant’s retail stores.

30. These access barriers on Defendant’s store gift cards have deterred Plaintiff
from visiting Defendant’s retail stores and enjoying them equal to sighted individuals
because Plaintiff was unable to purchase a Braille Store Gift Card related to Defendant’s
physical retail stores preventing Plaintiff from visiting the locations. Plaintiff intends to
immediately purchase a store gift card issued by the Defendant as soon as they become
available in Braille and shop at Defendant’s store located at 152 Montague Street,

Brooklyn, New York.
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 9 of 24 PagelD #: 48

31. If the store gift cards were equally accessible to all, Plaintiff could
independently purchase the store gift cards and complete a desired transaction utilizing gift
cards as sighted individuals do at Defendant’s retail stores and in a timely manner.

32. | Through his knowledge about the lack of Braille store gift cards, Plaintiff
has actual knowledge of the access barriers that make these services inaccessible and
independently unusable by blind and visually-impaired people.

33. | Because simple changes to store gift cards would provide Plaintiff and other
visually-impaired consumers with equal access to store gift cards and therefore
Defendant’s locations, Plaintiff alleges that Defendant has engaged in acts of intentional
discrimination, including but not limited to the following policies or practices:

a. Developing marketing and selling store gift cards that are
inaccessible to visually-impaired individuals, including Plaintiff;

b. Failure to sell store gift cards that are not sufficiently intuitive so as
to be equally accessible to visually-impaired individuals, including Plaintiff; and,

c. Failing to take actions to correct these access barriers in the face of
substantial harm and discrimination to blind and visually-impaired consumers, such as
Plaintiff, as a member of a protected class.

34. Defendant therefore uses standards, criteria or methods of administration
that have the effect of discriminating or perpetuating the discrimination of others, as
alleged herein.

35. Title III of the ADA requires that public accommodations provide

“appropriate auxiliary aids and services where necessary to ensure effective

G2
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 10 of 24 PagelD #: 49

communication with individuals with disabilities.” 28 C.F.R. § 36.303(c); see also 42
ULS.C. § 12182(b)(2){A) (iii).

36. Defendant discriminates on the basis of disability because they fail to afford
individuals who are visually impaired with the same ability to independently access the
goods and services provided to others, thus failing to ensure effective communication with
its visually impaired customers during transactions for its goods and services.

37. The regulation sets forth numerous examples of “auxiliary aids and
services”, including, without limitation, “Brailled materials and displays..." 28 C.F.R. §
36.303(b)(2).

38. In addition to this general nondiscrimination mandate, Title IH prohibits
public accommodations from engaging in specific types of discrimination, including
the failure to take such steps as may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated, or otherwise treated differently
because of the absence of auxiliary aids and services, unless the entity can demonstrate
that taking such steps would fundamentally alter the nature of the good, services, facility,
privilege, advantage, or accommodation being offered or would result in an undue
burden. 42 U.S.C. § 12182(b)(2){A)(iii); see also 28 C.F.R. § 36.303(a).

39. | The ADA expressly contemplates the injunctive relief that Plaintiff seeks in
this action. In relevant part, the ADA requires:

In the case of violations of . . . this title, injunctive relief shall include an order to

alter facilities to make such facilities readily accessible to and usable by individuals

with disabilities .. . Where appropriate, injunctive relief shail also include

requiring the provision of an auxiliary aid or service, (emphasis added) .. .

modification of a policy... 42 U.S.C. § 12188(a)(2)

Nothing in this section shall require a person with disability to engage in a futile

-10-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 11 of 24 PagelD #: 50

gesture if such person has actual notice that a person or organization ... does not
intend to comply with its provisions. 42 U.S.C. § 12188{a)(1)

40. Because Defendant’s store gift cards have never been equally accessible,
and because Defendant lacks a corporate policy that is reasonably calculated to cause its
store gift cards to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2)
and seeks a permanent injunction requiring Defendant to design, implement, distribute and
sell store gift cards integrated with the Defendant’s retail stores that are embossed with
Braille writing that identify the name of the merchant and the denomination of the gift card
(if the gift card has a specified denomination) with Braille writing on the packaging of the
store gift cards and additionally convey other pertinent information contained on all of the
other of Defendant’s store gift cards such as terms of use, privacy policies, ability to
ascertain gift card balance, restrictions, etc. in Braille either on the card, affixed to the card
or inserted in the packaging.

41. _—_ If the store gift cards were accessible, Plaintiff and similarly situated blind
and visually-impaired people could independently utilize them.

42. Although Defendant may currently have centralized policies regarding its
store gift cards, Defendant lacks a plan and policy reasonably calculated to make them fully
and equally accessible to, and independently usable by, blind and other visually-impaired
consumers.

43. Upon information and belief, Defendant has not trained it’s employees to
assist blind or vision-impaired customers with the use of its store gift cards.

44, Defendant has, upon information and belief, invested substantial sums in

marketing and selling its store gift cards and has generated significant revenue from the

=l1-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 12 of 24 PagelD #: 51

store gift cards. These amounts are far greater than the associated cost of making its store
gift cards equally accessible to visually impaired customers.

45. | Without injunctive relief, Plaintiff and other visually-impaired consumers
will continue to be unable to independently use the store gift cards, violating their rights.

46. Readily available manufacturing and/or printing capabilities exist for
making store gift cards accessible to the blind and visually impaired. The addition of Braille
on the gift card and packaging thereof and other related marketing materials would neither
fundamentally alter the nature of Defendant’s business nor result in an undue burden to
Defendant.

CLASS ACTION ALLEGATIONS

47. Plaintiff, on behalf of himself and all others similarly situated, seeks to
certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind
individuals in the United States who would like independent access to Defendant’s store
gift cards and as a result have been denied access to the equal enjoyment of goods and
services offered in Defendant’s physical locations, during the relevant statutory period.

48. Plaintiff, on behalf of himself and all others similarly situated, seeks to
certify a New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind
individuals in the State of New York who would like independent access to Defendant’s
store gift cards and as a result have been denied access to the equal enjoyment of goods
and services offered in Defendant’s physical locations, during the relevant statutory period.

49. Plaintiff, on behalf of himself and all others similarly situated, seeks to
certify a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b){2): all legally blind

individuals in the City of New York who would like independent access to Defendant’s

=195
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 13 of 24 PagelD #: 52

store gift cards and as a result have been denied access to the equal enjoyment of goods
and services offered in Defendant’s physical locations, during the relevant statutory period.

50. | Common questions of law and fact exist amongst Class, including:

a. Whether Defendant’s store gift cards are a “public accommodation”
under the ADA;
b. Whether Defendant’s store gift cards are a “place or provider of

public accommodation” under the NYSHRL or NYCHRL;

c. Whether Defendant’s store gift cards deny the full and equal
enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to
people with visual disabilities, violating the ADA; and

d. Whether Defendant’s store gift cards deny the full and equal
enjoyment of its goods, services, facilities, privileges, advantages, or accommodations to
people with visual disabilities, violating the NYSHRL or NYCHRL.

51. Plaintiff's claims are typical of the Class. The Class, similarly to the
Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has
violated the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers
on its store gift cards so they can be independently accessible to the Class.

52. Plaintiff will fairly and adequately represent and protect the interests of the
Class Members because Plaintiff has retained and is represented by counsel competent and
experienced in complex class action litigation, and because Plaintiff has no interests
antagonistic to the Class Members. Class certification of the claims is appropriate under

Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally

“Ta-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 14 of 24 PagelD #: 53

applicable to the Class, making appropriate both declaratory and injunctive relief with
respect to Plaintiff and the Class as a whole.

53. Alternatively, class certification is appropriate under Fed. R. Civ. P.
23(b)(3) because fact and legal questions common to Class Members predominate over
questions affecting only individual Class Members, and because a class action is superior
to other available methods for the fair and efficient adjudication of their litigation.

$4. — Judicial economy will be served by maintaining their lawsuit as a class
action in that it is likely to avoid the burden that would be otherwise placed upon the
judicial system by the filing of numerous similar suits by people with visual disabilities
throughout the United States.

FIRST CAUSE OF ACTION
VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 ef seq.

55. Plaintiff, on behalf of himself and the Class Members, repeats and realleges
every allegation of the preceding paragraphs as if fully set forth herein.

56. Section 302(a) of Title HI of the ADA, 42 U.S.C. § 12101 et seq., provides:

No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).

57. Defendant’s retail stores are places of public accommodation within the
definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s store gift cards are a
service, privilege, or advantage of Defendant’s retail stores. The store gift cards are a

service that is integrated with these locations.

2 fits
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 15 of 24 PagelD #: 54

58. Under Section 302(b})(1) of Title HI of the ADA, it is unlawful
discrimination to deny individuals or a class of individuals with disabilities the opportunity
to participate in or benefit from the goods, services, facilities, privileges, advantages, or
accommodations of an entity. 42 U.S.C. § 12182(b)(1 }(A)(i).

59, Under Section 302(b)(1) of Title IH] of the ADA, it is unlawful
discrimination to deny individuals or a class of individuals with disabilities an opportunity
to participate in or benefit from the goods, services, facilities, privileges, advantages, or
accommodation, which is equal to the opportunities afforded to other individuals. 42
US.C. § 12182(6)(1)(A)(i).

60. Under Section 302(b)(2) of Title II] of the ADA, unlawful discrimination
also includes, among other things:

[A] failure to make reasonable modifications in policies, practices, or procedures,

when such modifications are necessary to afford such goods, services, facilities,

privileges, advantages, or accommodations to individuals with disabilities, unless
the entity can demonstrate that making such modifications would fundamentally
alter the nature of such goods, services, facilities, privileges, advantages or
accommodations; and a failure to take such steps as may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services (emphasis added), unless the entity can demonstrate
that taking such steps would fundamentally alter the nature of the good, service,
facility, privilege, advantage, or accommodation being offered or would result in
an undue burden.

42 U.S.C. § 12182(b)(2)(A)ii)-(iii).

“Auxiliary aids and services” includes Brailled materials and displays. 28 CFR

36.303 (b)(2). “[I]n order to be effective, auxiliary aids and services must be provided

a1 5
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 16 of 24 PagelD #: 55

in accessible formats, in a timely manner, and in such a way to protect the privacy
and independence of the individual with a disability. 28 CFR 36.303 (c)(ii).°

61. The acts alleged herein constitute violations of Title III of the ADA, and the
regulations promulgated thereunder. Plaintiff, who is a member of a protected class of
persons under the ADA, has a physical disability that substantially limits the major life
activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,
Plaintiff has been denied full and equal access to the store gift cards, has not been provided
services that are provided to other patrons who are not disabled, and has been provided
services that are inferior to the services provided to non-disabled persons. Defendant has
failed to take any prompt and equitable steps to remedy its discriminatory conduct. These
violations are ongoing.

62. Under 42 U.S.C. § 12188(a) and the remedies, procedures, and rights set
forth and incorporated therein, Plaintiff, requests relief as set forth below.

SECOND CAUSE OF ACTION
VIOLATIONS OF THE NYSHRL

63. Plaintiff, on behalf of himself and the New York State Sub-Class Members,
repeats and realleges every allegation of the preceding paragraphs as if fully set forth
herein.

64. N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory
practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

or employee of any place of public accommodation . . . because of the . . . disability of any

 

. See, New v. Lucky Brand Dungarees Stores, Inc., 14-cv-02054, SDFL, Statement of Interest of the United
States of America at pg. 7. “Indeed, there are many instances where the Department has found physical and
communication barriers not specifically identified in its regulations or the ADA Standards to be covered
under title ITI.”

-16-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 17 of 24 PagelD #: 56

person, directly or indirectly, to refuse, withhold from or deny to such person any of the
accommodations, advantages, facilities or privileges thereof.”

65. | Defendant’s physical locations are located in the State of New York and
constitute retail stores and places of public accommodation within the definition of N.Y.
Exec, Law § 292(9). Defendant’s store gift cards are a service, privilege or advantage of
Defendant. Defendant’s store gift cards are a service that is by and integrated with these
physical locations.

66. Defendant is subject to New York Human Rights Law because it owns and
operates its physical locations and sells its store gift cards. Defendant is a person within
the meaning of N.Y. Exec. Law § 292(1).

67. Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or
remove access barriers to its store gift cards, causing its store gift cards and the services
integrated with Defendant’s physical locations to be completely inaccessible to the blind.
Their inaccessibility denies blind patrons full and equal access to the facilities, goods and
services that Defendant makes available to the non-disabled public.

68. Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice
includes, among other things, “a refusal to make reasonable modifications in policies,
practices, or procedures, when such modifications are necessary to afford facilities,
privileges, advantages or accommodations to individuals with disabilities, unless such
person can demonstrate that making such modifications would fundamentally alter the
nature of such facilities, privileges, advantages or accommodations being offered or would

result in an undue burden."

Lee
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 18 of 24 PagelD #: 57

69, Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice
also includes, “a refusa! to take such steps as may be necessary to ensure that no individual
with a disability is excluded or denied services because of the absence of auxiliary aids and
services, unless such person can demonstrate that taking such steps would fundamentally
alter the nature of the facility, privilege, advantage or accommodation being offered or
would result in an undue burden.”

70.  Defendant’s actions constitute willful intentional discrimination against the
class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2) in
that Defendant is:

a. Developing, marketing and selling store gift cards that are
inaccessible to blind class members with knowledge of the discrimination; and/or

b. Failing to sell store gift cards that are not sufficiently intuitive and/or
obvious and that are inaccessible to blind class members; and/or

c. Failing to take actions to correct these access barriers in the face of
substantial harm and discrimination to blind class members.

71. Defendant has failed to take any prompt and equitable steps to remedy their
discriminatory conduct. These violations are ongoing.

72, Defendant discriminates, and will continue in the future to discriminate
against Plaintiff and New York State Sub-Class Members on the basis of disability in the
full and equal enjoyment of the goods, services, facilities, privileges, advantages,
accommodations and/or opportunities of Defendant’s store gift cards and its physical

locations under § 296(2) ef seq. and/or its implementing regulations. Unless the Court

-18-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 19 of 24 PagelD #: 58

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and the
Sub-Class Members will continue to suffer irreparable harm.

73. | Defendant’s actions were and are in violation of New York State Human
Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy the
discrimination.

74. — Plaintiffis also entitled to compensatory damages, as well as civil penalties
and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

75.  Plaintiffis also entitled to reasonable attorneys’ fees and costs.

76. Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set
forth and incorporated therein Plaintiff prays for judgment as set forth below.

THIRD CAUSE OF ACTION
VIOLATIONS OF THE NYCHRL

77. Plaintiff, on behalf of himself and the New York City Sub-Class Members,
repeats and realleges every allegation of the preceding paragraphs as if fully set forth
herein.

78.  N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an
unlawful discriminatory practice for any person, being the owner, lessee, proprietor,
manager, superintendent, agent or employee of any place or provider of public
accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold
from or deny to such person, any of the accommodations, advantages, facilities or
privileges thereof.”

79.  Defendant’s locations are retail stores and places of public accommodation
within the definition of N.Y.C. Admin. Code § 8-102(9), and its store gift cards are a

service that is integrated with its establishments.

-19-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 20 of 24 PagelD #: 59

80. Defendant is subject to NYCHRL because it owns and operates its physical
locations in the City of New York and its store gift cards, making it a person within the
meaning of N.Y.C. Admin. Code § 8-102(1).

81. Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in
refusing to update or remove access barriers to its store gift cards, causing its store gift
cards and the services integrated with its physical locations to be completely inaccessible
to the blind. The inaccessibility denies blind patrons full and equal access to the facilities,
goods, and services that Defendant makes available to the non-disabled public.

82. Defendant is required to “make reasonable accommodation to the needs of
persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]
from discriminating on the basis of disability shall make reasonable accommodation to
enable a person with a disability to. . . enjoy the right or rights in question provided that
the disability is known or should have been known by the covered entity.” N.Y.C. Admin.
Code § 8-107(15)(a).

83.  Defendant’s actions constitute willful intentional discrimination against the
Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-
107(4)(a) and § 8-107(15)(a) in that Defendant is:

a. developing, marketing and selling store gift cards that are
inaccessible to blind class members with knowledge of the discrimination; and/or

b. failing to sell store gift cards that are sufficiently intuitive and/or
obvious and that is inaccessible to blind class members; and/or

c. failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 21 of 24 PagelD #: 60

84. Defendant has failed to take any prompt and equitable steps to remedy their
discriminatory conduct. These violations are ongoing.

85. As such, Defendant discriminates, and will continue in the future to
discriminate against Plaintiff and members of the proposed class and subclass on the basis
of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
advantages, accommodations and/or opportunities of its store gift cards and its
establishments under § 8-107(4)(a) and/or its implementing regulations. Unless the Court
enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and
members of the class will continue to suffer irreparable harm.

86. | Defendant’s actions were and are in violation of the NYCHRL and therefore
Plaintiff invokes his right to injunctive relief to remedy the discrimination.

87. Plaintiff is also entitled to compensatory damages, as well as civil penalties
and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense as
well as punitive damages pursuant to § 8-502.

88. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

89. Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,
procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set
forth below.

FOURTH CAUSE OF ACTION
DECLARATORY RELIEF

90. Plaintiff, on behalf of himself and the Class and New York State and City

Sub-Classes Members, repeats and realleges every allegation of the preceding paragraphs

as if fully set forth herein.

~j]-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 22 of 24 PagelD #: 61

91. | An actual controversy has arisen and now exists between the parties in that
Plaintiff contends, Defendant’s store gift cards contain access barriers denying blind
customers the full and equal access to the goods, services and facilities of its store gift cards
and by extension its physical locations, which Defendant owns, operates and controls, and
fails to comply with applicable laws including, but not limited to, Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12182, et seg., N.Y. Exec. Law § 296, et seg., and
N.Y.C. Admin. Code § 8-107, e¢ seg. prohibiting discrimination against the blind.

92. A judicial declaration is necessary and appropriate at this time in order that
each of the parties may know their respective rights and duties and act accordingly.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the Court grant the following relief:

a. A preliminary and permanent injunction to prohibit Defendant from
violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seg., N.Y. Exec. Law
§ 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

b. A preliminary and permanent injunction requiring Defendant to take
all the steps necessary to make its store gift cards into full compliance with the
requirements set forth in the ADA, and its implementing regulations, so that the store gift
cards are readily accessible to and usable by blind individuals;

c. A declaration that Defendant markets, distributes and sells store gift
cards in a manner that discriminates against the blind and which fails to provide access for
persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§
12182, ef seg., N.Y. Exec. Law § 296, et seg., N.Y.C. Administrative Code § 8-107, et seq.,

and the laws of New York

25
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 23 of 24 PagelD #: 62

d. An order certifying the Class and Sub-Classes under Fed. R. Civ. P.
23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys
as Class Counsel;

e. Compensatory damages in an amount to be determined by proof,
including all applicable statutory and punitive damages and fines, to Plaintiff and the
proposed class and subclasses for violations of their civil rights under New York State
Human Rights Law and City Law;

f. Pre- and post-judgment interest;

g. An award of costs and expenses of the action together with
reasonable attorneys’ and expert fees; and

h. Such other and further relief as this Court deems just and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions
of fact the Complaint raises.

Dated: New York, New York
January 2, 2020

THE LAW OFFICE OF DARRYN SOLOTOFF PLLC
s/Darryn G. Solotoff

Darryn G. Solotoff (DS-8117)

100 Quentin Roosevelt Blvd, #208
Garden City, New York 11530
Phone: 516.695.0052

Fax: 516.706.4692

ds@lawsolo.net

-24-
Case 2:19-cv-06508-GRB-JMW Document9 Filed 12/30/19 Page 24 of 24 PagelD #: 63

GOTTLIEB & ASSOCIATES

S/Jeffrey M. Gottlieb
Jeffrey M. Gottlieb

Jeffrey M. Gottlieb (JG-7905)
nyjg@aol.com

Dana L. Gottlieb (DG-6151)
danalgottlieb@aol.com
GOTTLIEB & ASSOCIATES
150 East 18th Street, Suite PHR
New York, New York 10003
Tel: 212.228.9795

Fax: 212.982.6284

34.
